268 F.2d 216
Samuel Marshall CHRISTIAN, Administrator of the Estate ofFlora Mae Christian Ruminer, Deceased, et al., Appellants,v.MUTUAL TRUCK PARTS COMPANY, Inc., et al.
No. 16272.
United States Court of Appeals Eighth Circuit.
June 25, 1959.

Appeal from the United States District Court for the Western District of Missouri.
Dorothy Scott Alloway, St. Louis, Mo., for appellants.
Seiler, Blanchard & Van Fleet, Joplin, Mo., and J. A. Appelquist, Mount Vernon, Mo., for appellees.
PER CURIAM.


1
Appeal from District Court docketed and dismissed for lack of jurisdiction, at cost of appellants, on motion of appellees.